— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Ulster County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Even if the Program Committee was not constituted in accordance with the facility’s rules, petitioner was still required to comply with the orders of the facility’s personnel (see, Matter of Rivera v Smith, 63 NY2d 501, 515). Petitioner admitted that he refused to accept his assigned program because he was not interested in any of the specific programs available. Such refusal justified the determination that petitioner violated the rules charged in the misbehavior report (see, Matter of Lee v Coughlin, 142 AD2d 802, 803, appeal dismissed 72 NY2d 1041, cert denied 488 US 1014). We also *974find unpersuasive petitioner’s argument that he was denied the right to submit documentary evidence. A review of the record indicates that the Hearing Officer read all three of petitioner’s letters into the record. We have examined petitioner’s remaining contention and find it lacking in merit.
Mikoll, J. P., Levine, Mercure, Crew III and Harvey, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.